 



EXHIBIT 10.2

PLEDGE AGREEMENT

     THIS PLEDGE AGREEMENT dated as of December 10, 2001, by and between Nadin
Company (hereinafter called “Pledgor’’), and Whitewing Labs, Inc. (hereinafter
called “Secured Party’’).

     Whereas, the Secured Party has sold Business Assets (“Pledged Property’’,
as more specifically described in Exhibit “A’’) to the Pledgor, who has issued
its Note to the Secured Party and agreed to pledge and grant to the Secured
Party a security interest in the Pledged Property under this Agreement and to
perfect such pledge and security interest, all as provided in this Agreement.

     NOW, THEREFORE, in consideration of the making of accepting the Note in
payment of the purchase price for the Pledged Property, as aforesaid, by the
Secured Party from the Pledgor and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

     Section 1. Pledge and security interest. As collateral security for the
full satisfaction of all obligations of the Pledgor under the Note, the Pledgor
hereby pledges to the Secured Party, assigns, transfers to and grants to the
Secured Party a first lien on and a perfected priority security interest in the
“Pledged Property’’, together with: (i) any proceeds or collections resulting
from the Pledged Property (including, without limitations, any and all claims,
rights, and judgments, against and recoveries from third parties in respect of
any loss, theft or destruction of the Pledged Property), whether in cash or in
any other form securities or other distributions of property (including cash) to
which the Pledgors is or may hereafter become entitled to receive on the Pledged
Property; and, (ii) all additions to and substitutions for the Pledged Property.

     Section 2. Secured Obligations. The obligations for which the Pledged
Property is pledged (the “Secured Obligations’’) are the faithful and punctual
performance of all the terms and conditions in and payment of principal and
interest on the Note.

     Section 3. Perfection of security interest. In perfection of the security
interest granted hereunder, the Pledgor shall execute and deliver to the Secured
Party a Financing Statement(s) in the form required by California law and shall
pay the fee(s) imposed for the filing thereof.

     Section 4. Representations and Warranties of the Pledgor. The Pledgor
represents and warrants that:

     (a)  It has, and has duly exercised, all the requisite power and authority
to enter into this Agreement, to pledge the Pledged Property for the purposes
described in Section 2, and to carry out the transactions contemplated by the
Note;

     (b)  It is the legal and beneficial owner of the Pledged Property pledged
to the Secured Party under this Agreement, free and clear of all liens,
encumbrances and hypothecation;

     (c)  The execution and delivery of this Agreement and the performance of
its terms, will not result in a violation of or constitute a default under the
terms of any agreement, indenture or other instrument applicable to the Pledgor
or to any of its property;

Page 1





--------------------------------------------------------------------------------



 



     Section 5. Covenants of the Pledgor. The Pledgor hereby covenants and
agrees not to perform or fail to perform any act if such performance or failure
would encumber, pledge or hypothecate the Pledged Property or in any manner
impair the security interest of the Secured Party intended to be afforded
hereby.

     Section 6. Remedies.

     (a)  Upon the occurrence of an event of default, the Secured Party, at its
option shall have, in addition to the rights, remedies and recourses with
respect to the Pledged Property given to it herein, all those afforded a secured
party under all applicable law, including, but without limitation, the Uniform
Commercial Code as enacted by the State of California. Without limiting the
generality of the foregoing, the Secured Party without demand of performance or
other demand, advertisement, or notice of any kind to or upon the Pledgor or any
other person (all of which notices are, to the extent permitted by law,
expressly waived), may forthwith demand and receive an immediate return of the
Pledged Property or may realize upon the Pledged Property or any part thereof an
forthwith sell or otherwise dispose of and deliver the Pledged Property or any
part thereof or interest therein in accordance with the requirements of
California law, in one or more lots at public or private sale or sales, on any
exchange, or to any broker or specialist for sale on a negotiated basis, in a
block trade, at auction or otherwise, at such prices and on such terms as it may
deem best, for cash or on credit, or for future delivery without assumption of
any credit risk, with the right to the Secured Party, or any purchaser to
purchase upon any such sale the whole or any part of the Pledged Property free
of any right or equity of redemption in the Pledgors, which right is hereby
expressly waived and released.

     Section 7. Waivers. Any forbearance or failure or delay by the Secured
Party in exercising any right, power or remedy hereunder shall not be deemed to
be a waiver of such right, power or remedy, and any single or partial exercise
of any right, power or remedy hereunder shall not preclude the further exercise
thereof, and every right, power and remedy of the Secured Party shall continue
in full force and effect until such right, power or remedy is specifically
waived by an instrument in writing executed by the Secured Party. No waiver of
any default shall extend to or affect any subsequent or any other default then
existing, or unpair any rights, powers or remedies consequent thereon.

     Section 8. Assignment. This Agreement shall inure to the benefit of, and
shall be binding upon, the respective successors and permitted assigns of the
parties hereto. The Pledgor shall not have a right to assign any of their
respective rights or obligations hereunder without the prior written consent of
the Secured Party, which consent shall not be unreasonably withheld. The Secured
Party may assign this Agreement, except as such an assignment may be in
connection with an assignment of the Note.

     Section 9. Miscellaneous.

          (a)  Notices, etc. Any notice, demand, declaration or certificate
which is, by the terms of this Agreement, required or permitted to be given or
served by one party to or upon the other party may be given or served by hand
delivery, registered or certified mail, return receipt requested. Any such
notice shall be effective when mailed as provided herein. No notice or demand
which is given, but which is not required by the terms of this Agreement, shall
entitle Pledgor to any other or further notice or demand in the same, similar or
other circumstances.

Page 2





--------------------------------------------------------------------------------



 



     (b) Modification. Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated orally, but only in a writing signed
by all parties hereto.

     (c) Severance. The provisions of this Agreement are severable, and if any
clause or provision shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision or part thereof in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction or any
other clause or provision in this Agreement in any jurisdiction.

     (d) Governing Law. This Agreement shall in all respects be construed and
enforced in accordance with and governed by the laws of the State of California
(not including the choice of law rules thereof).

               IN WITNESS WHEREOF, the parties have caused this Agreement, by
their duly authorized officers, under seal, the 10th day of December, 2001.

          Attest: [Signature Illegible]

--------------------------------------------------------------------------------

  By: /s/ Andrew Libby, Jr.

--------------------------------------------------------------------------------

        Andrew Libby, Jr., President Seal:     As approved by the Whitewing
Board of Directors   Attest: [Signature Illegible]

--------------------------------------------------------------------------------

  By: [Signature Illegible]

--------------------------------------------------------------------------------

        Nadin Company /s/ [Signature Illegible]

--------------------------------------------------------------------------------

Printed name:    

Page 3